NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

        HBAC MATCHMAKER MEDIA, INC.,
               Plaintiff-Appellant

                           v.

   GOOGLE INC., YOUTUBE, LLC, ESPN, INC.,
    YAHOO! INC., BRAVO MEDIA LLC, NBC
  ENTERTAINMENT, UNIVERSAL TELEVISION
 NETWORKS, CBS INTERACTIVE, INC., DISNEY
     ONLINE, AMERICAN BROADCASTING
    COMPANIES, INC., VEVO LLC, VIACOM
 INTERNATIONAL INC., BLIP NETWORKS, INC.,
             Defendants-Appellees
            ______________________

      2015-1447, 2015-1478, 2015-1479, 2015-1480,
      2015-1481, 2015-1521, 2015-1522, 2015-1523
                ______________________

    Appeals from the United States District Court for the
District of Delaware in Nos. 1:13-cv-00428-SLR-SRF,
1:13-cv-00429-SLR-SRF, 1:13-cv-00430-SLR-SRF, 1:13-cv-
00433-SLR-SRF, 1:13-cv-00436-SLR-SRF, 1:13-cv-00437-
SLR-SRF, 1:13-cv-00438-SLR-SRF, 1:13-cv-00962-SLR-
SRF, Judge Sue L. Robinson.
                ______________________

                 Decided: May 31, 2016
                ______________________
2              HBAC MATCHMAKER MEDIA, INC.   v. GOOGLE INC.



    BRIAN DAVID LEDAHL, Russ August & Kabat, Los An-
geles, CA, argued for plaintiff-appellant. Also represented
by ERIC JOHN CARSTEN.

    ANDREW JOHN PINCUS, Mayer Brown LLP, Washing-
ton, DC, argued for all defendants-appellees. Defendants-
appellees Google Inc., YouTube, LLC also represented by
PAUL WHITFIELD HUGHES. Defendant-appellee Google Inc.
also represented by MICHAEL J. MALECEK, TIMOTHY CHAO,
Kaye Scholer LLP, Palo Alto, CA.

    EDWARD R. REINES, Weil, Gotshal & Manges LLP,
Redwood Shores, CA, for defendants-appellees ESPN,
Inc., Yahoo! Inc., Bravo Media LLC, NBC Entertainment,
Universal Television Networks, CBS Interactive, Inc.,
Disney Online, American Broadcasting Companies, Inc.

    MILTON SPRINGUT, Springut Law PC, New York, NY,
for defendants-appellees Vevo LLC, Viacom International
Inc., Blip Networks, Inc. Defendant-appellee Blip Net-
works, Inc. also represented by JAMES F. VALENTINE, ERIC
WEI HOONG OW, Perkins Coie, LLP, Palo Alto, CA.
                  ______________________

     Before PROST, Chief Judge, DYK, and STOLL, Circuit
                        Judges.
STOLL, Circuit Judge.
     HBAC Matchmaker Media, Inc. appeals from stipu-
lated final judgments of noninfringement entered by the
United States District Court for the District of Delaware
following claim construction of U.S. Patent No. 6,002,393
(the “ ’393 patent”). Because the district court erred in
construing the term “head end system,” we vacate the
stipulated judgments of noninfringement and remand for
further proceedings consistent with this opinion.
                        BACKGROUND
HBAC MATCHMAKER MEDIA, INC.   v. GOOGLE INC.              3



    HBAC owns the ’393 patent, which was filed in 1995
and is titled “System and Method for Delivering Targeted
Advertisements to Consumers Using Direct Commands.”
In eight similar complaints, HBAC alleged that several
providers of internet-based video delivery infringe the
’393 patent and U.S. Patent No. 5,774,170 (the “ ’170
patent”). 1 The asserted patents relate to systems and
methods for delivering targeted advertising to consumers’
digital devices.
    The term “head end system” appears in each asserted
independent claim of the ’393 patent. Claim 1 is repre-
sentative:
   1. A system for delivery of targeted advertise-
   ments from a head end system to individual con-
   sumers at at least one consumer display site
   comprising:
       (a) a control device at the at least one consum-
   er display site; and
       (b) a controller at the head end system for
   sending a signal to the control device at the at
   least one display site for causing an advertise-
   ment to be displayed at said at least one display
   site intended for a particular consumer;
       (c) the controller at the head end system in-
   cluding a program database supplying program
   materials and a commercial database supplying
   advertisements for display at the at least one dis-
   play site, the commercial database further storing
   information concerning the type of each adver-
   tisement; the head end system further including a



   1   The district court stayed the claims and counter-
claims regarding the ’170 patent during this appeal.
Accordingly, only the ’393 patent is before us.
4               HBAC MATCHMAKER MEDIA, INC.   v. GOOGLE INC.



    consumer database having information about a
    consumer at the at least one display site, and an
    instruction formatter having inputs from the con-
    sumer database, the program database and the
    commercial database for generating an instruction
    for the control device at the at least one display
    site, the instruction being generated based on the
    type information stored in the commercial data-
    base and the information about the consumer at
    the at least one display site and optionally a char-
    acteristic of the program materials; the controller
    at the head end system further downloading the
    instruction to the control device at the at least one
    display site to command the control device to se-
    lect an advertisement from the head end system
    intended for display at the at least one display
    site.
’393 patent col. 13 ll. 28–57 (emphases added).
    Following briefing and argument, on June 3, 2014, the
district court construed the term “head end system” and,
on June 30, 2014, issued an order clarifying that construc-
tion. The district court construed “head end system” to
mean “[t]he point in a TV system at which all program-
ming is collected and formatted for placement on the TV
system.” Joint Appendix (“J.A.”) 23. The district court
subsequently clarified the construction to specify that
“ ‘TV system’ necessarily utilizes a conventional television
set and/or set-top box for selecting from (and displaying)
multiple channels of TV programming.” J.A. 30. The
court reasoned that “[w]hile plaintiff argues for a broader
construction of this limitation (to include the internet),
the specification consistently refers to ‘cable TV,’ ‘televi-
sion,’ and ‘VCR.’ ” J.A. 23. In its view, both the ’393
patent and the term “head end system” “are directed to
the specific technology platforms disclosed in the specifi-
cation, i.e., conventional television systems, especially
cable TV systems and other multichannel TV systems.”
HBAC MATCHMAKER MEDIA, INC.   v. GOOGLE INC.              5



J.A. 30. The district court also noted that “the figures in
the ’393 patent represent TV systems and more particu-
larly cable television.” J.A. 24.
    Based on the district court’s construction of the term
“head end system” to specifically exclude advertisement
delivery over the internet, the parties agreed to judg-
ments of noninfringement of all asserted claims of the
’393 patent in each of the eight cases. HBAC reserved the
right to appeal the district court’s claim construction.
Pursuant to the stipulations, the district court entered
final judgments under Rule 54(b) of the Federal Rules of
Civil Procedure, and HBAC now appeals. The cases have
been consolidated for purposes of our review. We have
jurisdiction under 28 U.S.C. § 1295(a)(1).
                       DISCUSSION
                    A. Standard of Review
    “[W]hen the district court reviews only evidence in-
trinsic to the patent (the patent claims and specifications,
along with the patent’s prosecution history), the judge’s
determination will amount solely to a determination of
law, and the Court of Appeals will review that construc-
tion de novo.” Teva Pharm. USA, Inc. v. Sandoz, Inc., 135
S. Ct. 831, 841 (2015). “On the other hand, in considering
extrinsic evidence, we review the subsidiary factual
findings underlying the district court’s claim construction
for clear error.” Vasudevan Software, Inc. v. MicroStrate-
gy, Inc., 782 F.3d 671, 676 (Fed. Cir. 2015) (citing Teva,
135 S. Ct. at 840).
                    B. Claim Construction
    Claim construction begins with the words of the
claim. Imaginal Systematic, LLC v. Leggett & Platt, Inc.,
805 F.3d 1102, 1108 (Fed. Cir. 2015). The words of a
claim are generally given their ordinary and customary
meaning, which is the meaning that the term would have
to a person of ordinary skill in the art at the time of the
6               HBAC MATCHMAKER MEDIA, INC.   v. GOOGLE INC.



invention. Phillips v. AWH Corp., 415 F.3d 1303, 1312–13
(Fed. Cir. 2005) (en banc). “The ordinary meaning of a
claim term may be determined by reviewing a variety of
sources, including the claims themselves, other intrinsic
evidence including the written description and the prose-
cution history, and dictionaries and treatises.” Teleflex,
Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir.
2002) (internal citations omitted). The claims “must be
read in view of the specification, of which they are a part.”
Phillips, 415 F.3d at 1315 (quoting Markman v. Westview
Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995)
(en banc)). “That claims are interpreted in light of the
specification does not mean that everything expressed in
the specification must be read into all the claims.” Ray-
theon Co. v. Roper Corp., 724 F.2d 951, 957 (Fed. Cir.
1983). Rather, “our focus must be on the claims.” Tele-
flex, 299 F.3d at 1326.
     In this case, the district court erred in construing the
term “head end system” to require a TV system that
“necessarily utilizes” a conventional television set or set-
top box. First, the claims themselves nowhere indicate
that a “head end system” is limited to a TV system. To
the contrary, independent claims 55 and 56 specifically
add a TV limitation, reciting “a method for targeting TV
advertisements from a head end system.” ’393 patent
col. 19 ll. 29, 58. The district court’s construction thus
introduces avoidable redundancy into the language of the
claims. We have repeatedly emphasized that a “claim
construction that gives meaning to all the terms of the
claim is preferred over one that does not do so.” Merck &
Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372
(Fed. Cir. 2005).
    We next note, as did the district court, that the term
“head end system” is not defined or recited in the specifi-
cation. J.A. 23. “When the intrinsic evidence is silent as
to the plain [or ordinary] meaning of a term, it is entirely
appropriate for the district court to look to dictionaries or
HBAC MATCHMAKER MEDIA, INC.   v. GOOGLE INC.              7



other extrinsic sources for context—to aid in arriving at
the plain meaning of a claim term.” Helmsderfer v. Bo-
brick Washroom Equip., Inc., 527 F.3d 1379, 1382
(Fed. Cir. 2008). We thus look outside the specification of
the ’393 patent to discern the meaning of “head end
system” to a person of ordinary skill in the art at the time
of the invention. Contemporaneous technical dictionaries
demonstrate that, at the time of the invention, “head end”
was broadly understood as the origination point in a
communication system and was not limited to a conven-
tional TV or cable system. For example, a 1995 technical
dictionary defines “head end” as “[t]he originating point in
a communications system.” J.A. 923, The Computer
Glossary 177 (7th ed. 1995). It describes that in cable TV,
“the head end is where the cable company has its satellite
dish and TV antenna for receiving incoming program-
ming.” Id. It further states, though, that in the context of
“online services, the head end is the service company’s
computer system and databases.” Id. Another 1995
technical dictionary describes “headend” as a term that is
“becoming a general purpose term for describing source
nodes in the architecture of the information superhighway
that are responsible for storing and serving up the various
elements of content that users of the highway want.”
J.A. 928, Multimedia Technology from A to Z 77 (1995).
The dictionary continues, stating that “[a]s the super-
highway takes greater shape, headends will provide mass
storage of multimedia content . . . .” Id. Other contempo-
raneous dictionaries demonstrate that a cable head end is
just one example of a head end system. See, e.g., J.A. 941,
Novell’s Complete Encyclopedia of Networking 437 (1995)
(“Head end: In a broadband network, the starting point
for transmissions to end users. For example, cable net-
work’s broadcast station is a head end.”). At the time of
the patent’s filing, the ordinary meaning of “head end
system,” therefore, was not restricted to delivery over a
conventional TV or cable system.
8              HBAC MATCHMAKER MEDIA, INC.   v. GOOGLE INC.



    Appellees argue that the specification focuses on con-
ventional TV delivery systems, and therefore, the term
“head end system” should be so limited. While the speci-
fication discloses and the figures depict a preferred em-
bodiment in which the invention is used in a conventional
TV system, the specification does not disclaim or disavow
the use of a “head end system” with the internet as a
video-content delivery system. In this respect, the specifi-
cation does no more than describe preferred embodiments,
and we have repeatedly “cautioned against limiting the
claimed invention to preferred embodiments or specific
examples in the specification.” Williamson v. Citrix
Online, LLC, 792 F.3d 1339, 1346–47 (Fed. Cir. 2015)
(quoting Teleflex, 299 F.3d at 1328). As such, the specifi-
cation should not be used to limit the term “head end
system.” The district court thus erred in restricting the
construction of “head end system” to a conventional TV
system.
    Having determined that “head end system” requires a
broader construction still leaves open, however, the issue
ultimately at the center of the parties’ dispute: the scope
of the invention. Here, the parties and the district court
have taken the construction of a singular term that does
not appear in the specification and used that to drive the
determination of how broadly the invention applies, i.e.
whether it is limited to conventional TV or could also be
applied to contexts such as internet video. In this case,
the dispute regarding the scope of the invention cannot be
captured in the construed term. Accordingly, while we do
not construe the term “head end system” to be limited to a
conventional TV system, this does not necessarily mean
that the overall scope of the invention should be broader
in application. Based on the claims, specification, and
contemporaneous extrinsic evidence, the term “head end
system” is properly construed as “the origination point in
a communication system.” We do not address whether
the claims as properly construed are invalid under the
HBAC MATCHMAKER MEDIA, INC.   v. GOOGLE INC.            9



written description or enablement requirements of 35
U.S.C. § 112. Instead, we leave these issues for the
parties to properly raise and develop and for the district
court to decide in the first instance.
                      CONCLUSION
     For the foregoing reasons, we conclude that the dis-
trict court incorrectly construed the term “head end
system.” We therefore vacate the stipulated judgments of
noninfringement of the ’393 patent and remand the case
for proceedings consistent with this opinion.
            VACATED AND REMANDED.